CT of Admt Co R P From a thorough Consideration of the case before me I apprehend that the Vessel and Cargo libelled against was at the time of Capture the Property of some of the Subjects of the King of Spain Enemies to the Crown of Great Britain as none of the papers found on board proves the property to be in any other person And as it is plain she was taken by Cap4 *401Thos Fry in sight of two other Vessels who were prepared for Battle and thereby struck a terror to her as the Law interprets it, Cap* Fry and Cap* Dunbar acting by virtue of their respective Commissions and Wiles Acting by Virtue of Cap* Wilkinsins Commission which I apprehend every man belonging to sa Vessel had a right to do, as no Commissions are granted before the Captain and all the Officers names with the Number of men and Guns of every Private man of war be first registered in the Admiralty and Consequently are all intituled to act by Vertue of the same, to take turn sink and destroy or any other ways annoy the Enemy with their Vessels either by sea or land and after legal Condemnation of any Goods or Effects so taken to share and divide them according to their private agreements, and that this Schooner was Cap* Wilkinsons Tender is agreed on all sides, and that she was mann’d and armed by him and Commanded subordinate to him by his Leiut is also proved. Cap* Fry and Cap* Dunbar being Commissionated from this Government and Cap* Wilkinson being Commission4 As I understand from Bermuda tho neither of their Commissions were produced in Court the s4 Vessels being yet on their Cruise, but that they have all acted as private men of war is beyond Doubt as they have sent in several Vessels during the war for Adjudication as the law requires And as the law 'has no regard to the force of the Vessels in sight but only to the Numbers I therefore look upon them all equally entitled, Accordingly I condemn the s4 Vessel and Cargo as lawfull prize, One third part to Cap* Thomas Fry his Owners and Compy to be deliverd to his Owner, One third part to Cap* Wm Wilkinson, for his Owners and Compy to be deliverd to Mr John Channing he giving a proper Discharge to this Court for the same, from any demands of s4 Wilkinson his Owners and Compy and One third part to Cap* Wm Dunbar His Owners and Compy to be deliverd to his Owners the Cost of Court etc. to be paid by the Captors afores4 each one third. Wm Strengthfield.